UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1979


TAMARA ROUHI,

                    Plaintiff - Appellant,

      v.

COMCAST CABLE COMMUNICATIONS, LLC,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:19-cv-00703-GLR)


Submitted: December 17, 2020                                Decided: December 21, 2020


Before THACKER, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tamara Rouhi, Appellant Pro Se. Adam Caldwell, Patrick J. Curran, DAVIS WRIGHT
TREMAINE, LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tamara Rouhi appeals the district court’s orders granting the Appellee’s motion to

compel arbitration and dismissing Rouhi’s claims, and denying her Fed. R. Civ. P. 59(e)

motion for reconsideration. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Rouhi v. Comcast Cable

Commc’n., Inc., No. 1:19-cv-00703-GLR (D. Md. Nov. 27, 2019 & Aug. 14, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2